L. C. Bell, alias L. C. Berry, was charged by indictment with the murder of Bennie Montgomery by shooting him with a pistol.
On the trial, the jury, by their verdict, found defendant guilty of murder in the first degree and fixed his punishment at death.
A judgment of conviction and sentence were entered accordingly.
The appeal is upon the record, without a bill of exceptions. No error appearing in the record, the judgment is affirmed.
The date for executing the sentence of the law having passed, Friday, the 23 day of February, 1940, is hereby fixed for the execution of the death sentence according to law.
Affirmed.
All the Justices concur; KNIGHT, J., not sitting. *Page 593